DETAILED ACTION

This office action is a response to the amendment filed on 11/19/2021. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment and terminal disclaimer filed on 11/19/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for receiving a master information block (MIB) which comprises an indication of availability of a common control resource set in the control resource sets in a system bandwidth. A first set of decoding candidates of a first search space associated with the common control resource set is monitored to detect common control information. A second set of decoding candidates of a second search space associated with the common control resource set is monitored to detect UE-specific control information based on a cell radio network temporary identifier (C-RNTI) assigned to the UE by the base station. 
Prior art reference Charbit discloses a method for determining numerology bandwidth where MIB of common control signaling may be transmitted by a base station. The UE may detect MIB in each subset of PRBs in the system bandwidth and may detect and decode ePDCCH in the common search 
Prior art reference Lin discloses that a UE may monitor common search space at the aggregation levels 4 and 8 to decode the control channel; and may also monitor UE-specific search space at a different aggregation level. However, these search spaces are on different cells, and are not associated with the same common control resource set as claimed.
Claims 1, 9, 15 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of monitoring, based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information, wherein the common control information is associated with one or more system information block messages broadcast by a base station; monitoring, base at least in part on a cell radio network temporary identifier (C-RNTI) assigned to the UE by the base station, a second set of decoding candidates of a second search space associated with the common control resource set to detect UE-specific control information; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414